Citation Nr: 1730300	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-44 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or based on housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and L.P.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to
February 1972.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an
August 2007 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri. Original Jurisdiction in this case is currently with the RO in New Orleans, Louisiana.

In July 2010, the Veteran testified at a personal hearing before the Board.  A transcript is of record.  The Veterans Law Judge who conducted the July 2010 hearing is no longer employed by the Board.  The Veteran was informed of this and his option for another Board hearing in a letter sent in March 2017.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  The Board will accordingly proceed with adjudication of the appeal as though the request for hearing had been withdrawn.

In February 2014 the Board remanded the appeal for additional development, which has been completed.  As part of the requested development, a statement of the case (SOC) addressing claims for entitlement to nonservice connected pension and special monthly pension was issued in March 2016.  Although the Veteran did not respond with a formal substantive appeal, in May 2016, within 60 days of issuance of the SOC, the Veteran's service representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, which contains argument on the issues of entitlement to nonservice connected pension and special monthly pension.  Although the Board accepts the Veteran's representative's May 2015 VA Form 646 as a substantive appeal in lieu of a VA Form 9, the claims are not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the claims for entitlement to nonservice connected pension and special monthly pension, the Board declines to take any further action on the issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in 
§ 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not make him permanently bedridden or unable to care for his daily needs without requiring the regular aid and attendance of another person. 

2.  The Veteran does not have a single service-connected disability rated 100 percent with separate service-connected disabilities ratable at 60 percent or more and the Veteran is not permanently confined to his immediate premises as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in June 2007.  The claim was last adjudicated in March 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration (SSA) records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues herein decided.




Aid and Attendance

The Veteran asserts that he is entitled to SMC based on aid and attendance as a result of his service-connected disabilities.  In statements in support of his claim, the Veteran reported that he stayed indoors all day and he required the assistance of his spouse with medication intake, bathing, feeding and dressing.  He also related inability to concentrate and memory problems.  

Special monthly compensation is payable to a veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

On VA PTSD examination in June 2007 the Veteran was oriented in all spheres.  There was no psychomotor retardation or agitation noted.  There was no evidence of psychosis.  His speech was normal.  The Veteran was determined to be able to care for his own activities of daily living and appeared competent to manage any disability payments.  The Veteran reported having a few close friends whom he visited daily.  

A fully favorable decision by SSA in July 2008 found the Veteran disabled due to hepatitis C, PTSD and depressive episode, degenerative changes of the bilateral hips and cervical spine.  In connection with his claim, the Veteran indicated in an August 2007 Function Report, that he spent most of his time at home watching TV or in bed.  He stated that he cared for his pets, worked on cars, cut the grass and did household repairs.  He denied any personal care problems, to include problems with dressing, bathing or shaving.  However, he stated that he needed to be reminded to shower and take his medicines.  He was capable of preparing sandwiches and frozen foods for himself.  The Veteran was able to drive and leave the home unassisted.  He also reported engaging in some social activities and going to doctor's appointments.  His spouse was in charge of finances.   

At a hearing before a Decision Review Officer in May 2008 the Veteran and his spouse testified that the Veteran was forgetful and related an incident when the Veteran forgot where he was going while driving.  He endorsed memory and concentration problems.  His spouse testified that the Veteran no longer drove and she took him everywhere.  

The Veteran underwent a VA examination in June 2008 to evaluate his hepatitis C. The condition was noted to be stable with medication.  The examiner determined that the Veteran's hepatitis C was productive of marked fatigue that had at most a mild impact on his ability to perform activities of daily living, except with respect to exercise and sports.  

In a November 2008 report of examination to show need of aid and attendance or entitlement to housebound, Dr. H.C. noted that the Veteran was able to leave the house.  He could walk less than half a block.  Dr. H.C. found that the Veteran was unable to drive a car, travel, care for daily needs of nature, dress himself, bathe himself, or get out of bed.  The Veteran was described as alert, oriented and calm.  His speech was normal.  He had good insight and judgment. 

In a subsequent medical statement in July 2010 Dr. H.C. indicated that the Veteran experienced severe anxiety and was housebound as he barely left the house for anything, at most maybe twice a month if his spouse forced him.  It was noted that the Veteran had stopped driving. 

At a July 2010 Board hearing, the Veteran testified that he was able to shower, dress, use the bathroom, shave and brush his teeth, as long as he had something to lean or sit on for support.  He denied being bedridden, although he spent a lot of time in bed.  The Veteran's spouse noted that he had significant concentration and memory problems.  Additionally, L.P., a friend of the Veteran, reported that she had moved in with the Veteran and his spouse, due to personal issues, but ended up staying because the Veteran's spouse suffered two heart attacks.  L.P. testified that she was now helping out with most household chores and grocery shopping.  

VA treatment records in 2012 noted that the Veteran's spouse was disabled therefore he did most activities of daily living on his own, although he did have assistance from a housekeeper.  In August 2014 the Veteran reported that he continued to be the primary caretaker for his wife who was essentially bedbound.  He denied difficulties with activities of daily living.  He ambulated without difficulty using a cane.  The records showed that the Veteran's hepatitis C viral load remained undetectable since 2010.

On VA PTSD examination in October 2014 the Veteran denied difficulties with activities of daily living due to PTSD symptoms.  Specifically, he reported that he was able to adequately dress himself, keep himself clean and presentable, feed himself, and attend to the wants of nature.  There was no evidence that the Veteran was being substantially confined to his dwelling and the immediate premises due to PTSD symptoms.  He stated that in a typical week, he visited his wife at her nursing home, which was five miles away, for two hours daily.  He cared for his wife when she came home on the weekends.  He stated that it was hard for him to care for his wife.  The Veteran did his own grocery shopping weekly.  He denied doing activities outside the home, other than running errands and going to the grocery store.  He spent most of his time watching TV and napping.  Sometimes he did chores around the house, but he was limited in this regard due to fatigue.  His niece visited him twice per week to assist him with bill paying, although he was aware of the amount of his income and expenses.  He denied having any friends.  The Veteran reported having a nervous breakdown three years earlier which required inpatient treatment.  

The examiner opined that the Veteran was likely unable to secure or follow a substantially gainful occupation due to his PTSD symptoms.  Records showed that in the years in which he was working, he had a long history of occupational impairment due to PTSD symptoms.  He left this job when the company divided. He reported no significant problems with co-workers, but did have a pattern of authority problems with supervisors.  The Veteran stated that his poor concentration led to his frequently feeling confused at work.  In line with his report, the examiner noted poor concentration.  The Veteran also endorsed insomnia, irritability, and intrusive memories of past trauma.  The examiner determined that these symptoms would likely result in the Veteran having significant difficulty in a physical or sedentary work environment, with some functional limitations, including increased absenteeism, reduced productivity, low frustration, low tolerance, and difficulty handling stress and working with others.  The examiner determined that there was occupational and social impairment with reduced reliability and productivity.  

The Veteran was evaluated for hepatitis C in October 2014.  He reported waking up and taking his medication in the morning.  He lived alone with four dogs.  He prepared his own meals.  He continued to be the primary caretaker for his spouse.  A housekeeper came twice a week to help with the chores.  The Veteran was doing fairly well, managing his disabilities and taking his medications.  The examiner noted that the Veteran's hepatitis C viral load remained undetectable since 2010.  The examiner opined that there was no functional limitation associated with the liver condition, and should, therefore, not impede employment potential, sedentary or otherwise.  The examiner further noted that the Veteran's nonservice connected medical conditions, which were uneventful, were stable.  His functional activities were not impeded by his nonservice conditions.  The need of aid and attendance a result of nonservice disabilities was, therefore, unsubstantiated.  Concerning the Veteran's hepatitis C, as noted, the condition was stable and required no treatment after he completed the hepatitis C treatment in 2010, and the virus was undetectable.  Reportedly, the Veteran was also asymptomatic.  

The examiner further noted that based on his interview, the Veteran was mentally competent to manage his own finances.  The Veteran was described as cooperative and well-groomed.  He had good eye contact and his thought processes were intact.  The examiner concluded that it was less as likely as not that special monthly compensation based on the need for regular aid and attendance of another person, or based on housebound status entitlement to monthly pension, was fully substantiated. 

VA treatment notes in 2015 and 2016 noted that the Veteran could walk about one to two blocks, limited by hip pain.  He was compliant with medication.  His wife continued to be in a nursing home and he visited her daily.  He had a housekeeper who assisted with house chores once a month, otherwise, he did most of the housework.  His niece managed his bills.  He was described as alert, bright and talkative, with normal speech. 

In this case, the evidence does not indicate that SMC is warranted based on the need for aid and attendance.  First, the evidence does not indicate, and the Veteran does not assert, that he is blind or a nursing home patient. 

Secondly, the evidence does not demonstrate a factual need for aid and attendance under 38 C.F.R. §  3.352 (a) (2016).  The Veteran and his spouse indicated that the Veteran's ability to drive was impaired due to concentration and memory problems, and at some point the Veteran stopped driving.  It was also reported that the Veteran spent most of his time in bed or watching TV.  He needed to be reminded to shower and take medicines.  However, there is no evidence that he was bedridden at any time during the appeal.  In statements and at hearing, he reported that he was able to shower, dress, use the bathroom, shave and brush his teeth, as long as he had something to lean or sit on for support.  He cared for his pets, performed household chores, and was capable of preparing his own meals.  The Veteran was able to leave the home unassisted and ambulated with the use of a cane.  He also reported engaging in some social activities and going to doctor's appointments.  The medical evidence also showed that the Veteran regularly appeared for scheduled medical evaluations  throughout the appeal.  The Veteran's reported limitations were consistent with the October 2014 VA examiners' findings who concluded that it was less as likely as not that special monthly compensation based on the need for regular aid and attendance of another person, or based on housebound status entitlement to monthly pension, was fully substantiated.

The Board acknowledges the opinion from the Dr. H.C. who in November 2008 and July 2010 asserted that the Veteran was housebound due to severe anxiety, and was unable to drive a car, care for daily needs of nature, dress himself, bathe himself, get out of bed, or leave the house and ambulate on his own.  However, the Veteran's statements and testimony during the period on appeal, as well as the VA examination findings and treatment records, contradict Dr. H.C.'s assertions.  As such, the Board finds her opinion to be of little probative value.  

The Board finds the opinion of the October 2014 VA examiners to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran is in need of regular aid and attendance of another person, or is housebound as a result of the service-connected disabilities.  The examiners' findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran was housebound or in need of regular aid and attendance of another person.  The examiner considered the complete record and the Veteran's contentions, and provided adequate explanations in support of the opinions which are consistent with other evidence of record.  The Board finds the opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Board acknowledges that the Veteran experiences limitations from his service-connected disabilities, the evidence does not indicate that the Veteran's service-connected disabilities cause significant inference with his daily activities, such as his ability to feed, dress, and take care of his finances, which would require the need for regular aid and attendance of another person.  Moreover, the evidence also does not indicate that assistance is required to protect him from the hazards and dangers of his daily environment as a result of his service-connected disabilities. Therefore, a factual need for aid and attendance has not been established.

Housebound

Regarding housebound benefits, under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 

The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

First, the Veteran did not meet the schedular basis.  Service connection is in effect for PTSD, rated 30 percent disabling from January 2007 to February 2007, and 50 percent thereafter; and Hepatitis C, rated 30 percent.  The Veteran has also been awarded a TDIU effective February 2007.  

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. §  1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010).  The Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1114 (s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a veteran has been awarded a TDIU rating for a single disability.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008). 

The Veteran is not currently in receipt of either a 100 percent rating for any individual disability, and his TDIU appears to have been awarded based on the aggregate impact of his service-connected disabilities.  However, the Board notes that on VA PTSD examination in October 2014, the examiner concluded that the Veteran's PTSD alone was likely to render the Veteran unable to secure or follow a substantially gainful occupation due to his psychiatric symptoms.  Even assuming that the Veteran has a single service-connected disability rated as total (i.e. his TDIU due solely to service-connected PTSD), the Veteran does not have any service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from his PTSD.

Moreover, the evidence of record does not reflect actual housebound status.  The Veteran does not contend and the evidence does not show that he was housebound due to the service-connected disabilities during the rating period.  The evidence does not reflect that the Veteran was substantially confined, as a result of the service-connected disabilities, to his dwelling and the immediate premises; or that he was institutionalized due to any of the service-connected disabilities.  See 38 C.F.R. § 3.350 (i).  For these reasons, the Board finds that the criteria for entitlement to SMC at the housebound rate have not been met, and the appeal must be denied.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  As the weight of the evidence is against his claim for entitlement to SMC, the appeal is denied.


ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


